Title: To Thomas Jefferson from Charles Pinckney, 6 May 1801
From: Pinckney, Charles
To: Jefferson, Thomas


               
                  Dear Sir
                  Winyaw May 6: 1801
               
               I take the liberty of introducing to your acquaintance Doctor Blythe who is a gentleman of this state & of great respectability.—he is a member of our Senate & was one of our republican Electors in December last—he is at present on a tour through the northern states with his Lady & I feel much pleasure in having this opportunity of introducing him to your acquaintance as he is a man of letters & perfectly acquainted with the politics & interests of our state—
               With great respect & regard I am dear sir yours truly
               
                  
                     Charles Pinckney
                  
               
            